DETAILED ACTION
Response to Amendment
	In response to amendment filed on 9/13/2022, claims 23, 26, 29, 30, 33 and 36 are amended, claims 1- 22 and 25 and 32 are cancelled and claims 23- 24, 26- 31 and 33- 52 are pending for examinations.
Terminal Disclaimer
	The terminal disclaimer filed on 9/ 13/ 2022 disclaiming the terminal portion of any patent granted on this application number #116227430 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments with respect to claim(s) 23 and 30 filed in the remarks on 9/13/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has considered new reference Yi et al. (WO 2017/007147 A1), published on 12th Jan 2017. Yi states about indicating the PDCP data volume to at least a first uplink transmission path, based on whether the total amount of data volume meets or exceeds a first threshold, wherein the indicating comprises: (see [0119], [0120], [0121], [0131], [0138], [0146]) in response to determining that the total amount of data volume meets or exceeds the first threshold, indicating the PDCP data volume to both the first uplink transmission path and the second uplink transmission path, and (see [0119], [0120], [0121], [0131]) in response to determining that the total amount of data volume does not meet the first threshold, indicating the PDCP data volume to only the first uplink transmission path (see [0119], [0120], [0121], [0132],[0133]).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23- 24, 26-31, 33- 36 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. (US Pat. No. 10609589 B2) in view of Yi et al. (WO 2017/007147 A1), published on 12th Jan 2017 .

	Regarding claim 23, Loehr teaches a method by a user equipment (UE) configured to transmit packet data units (PDUs) by a first Radio Link Control (RLC) entity and/or by a second RLC entity (see Fig. 1 where 102 remote unit as a UE here and also refer to Fig. 7 and Abstract), the method comprising: 
	determining a total amount of data volume pending for transmission, wherein the total amount of data volume comprises Packet Data Convergence Protocol (PDCP) data volume buffered for transmission and RLC data volume pending for initial transmission in the two RLC entities (see lines 4- 19 of col. 17; … the amount of data available for transmission may include packet data convergence protocol data and radio link control data pending for initial transmission in the first radio link control entity and the second radio link control entity….. and step #704 of Fig. 7).
	But Loehr is silent about discussing indicating the PDCP data volume to at least a first uplink transmission path, based on whether the total amount of data volume meets or exceeds a first threshold, wherein the indicating comprises: in response to determining that the total amount of data volume meets or exceeds the first threshold, indicating the PDCP data volume to both the first uplink transmission path and the second uplink transmission path, and in response to determining that the total amount of data volume does not meet the first threshold, indicating the PDCP data volume to only the first uplink transmission path; however Yi states about indicating the PDCP data volume to at least a first uplink transmission path, based on whether the total amount of data volume meets or exceeds a first threshold, wherein the indicating comprises: (see [0119], [0120], [0121], [0131], [0138], [0146]) in response to determining that the total amount of data volume meets or exceeds the first threshold, indicating the PDCP data volume to both the first uplink transmission path and the second uplink transmission path, and (see [0119], [0120], [0121], [0131]) in response to determining that the total amount of data volume does not meet the first threshold, indicating the PDCP data volume to only the first uplink transmission path (see [0119], [0120], [0121], [0132],[0133]). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yi with the teachings of Loehr to make system more effective. Having a mechanism wherein discussing indicating the PDCP data volume to at least a first uplink transmission path, based on whether the total amount of data volume meets or exceeds a first threshold, wherein the indicating comprises: in response to determining that the total amount of data volume meets or exceeds the first threshold, indicating the PDCP data volume to both the first uplink transmission path and the second uplink transmission path, and in response to determining that the total amount of data volume does not meet the first threshold, indicating the PDCP data volume to only the first uplink transmission path; greater way resources can be managed/utilized in the communication system.

	Regarding claim 24, Loehr in view of Yi teaches as per claim 23, wherein: the PDCP data volume comprises PDCP service data unit (SDU) and PDU data volume buffered for transmission; and the RLC data volume comprises RLC SDU and PDU data volume pending for initial transmission; Loehr see lines 60- 66 of col. 11 and lines 54- 66 of claim 12; further see claim 1.

	Regarding claim 26, Loehr in view of Yi teaches as per claim 23, wherein the first uplink transmission path is a prioritized uplink transmission path and the second uplink transmission path is an unprioritized uplink transmission path; Loehr see lines 1- 7 of col. 14.

	Regarding claim 27, Loehr in view of Yi teaches as per claim 23, wherein the first RLC entity belongs to a Master Cell Group (MCG) and the second RLC entity belongs to a Secondary Cell Group (SCG); Loehr see lines 48- 67 of col. 10 MCG/SCG.

	Regarding claim 28, Loehr in view of Yi teaches as per claim 23, further comprising, in response to determining that the total amount of data volume does not meet the first threshold, submitting PDCP data units only to the first RLC entity; Loehr see lines 20- 26 of col. 17; further see claim 3 in context with claim 1; further see lines 57- 67 of col. 2.

	Regarding claim 29, Loehr in view of Yi teaches as per claim 23, wherein the first uplink transmission path is associated with the first RLC entity, and wherein the second uplink transmission path is associated with the second RLC entity; Yi see [0034, 0042, 0058, 0065, 0082, 0140 and Figs. 3 and 7.

	Regarding claim 30, Loehr teaches user equipment (UE) configured to transmit packet data units (PDUs) by a first Radio Link Control (RLC) entity and/or by a second RLC entity, the UE comprising: transceiver circuitry configured to send and receive radio signals; and processing circuitry operatively associated with the transceiver circuitry and configured to (see Fig. 1 where 102 remote unit as a UE here and also refer to Fig. 7 and Abstract): 
	determine a total amount of data volume pending for transmission, wherein the total amount of data volume comprises Packet Data Convergence Protocol (PDCP) data volume buffered for transmission and RLC data volume pending for initial transmission in the two RLC entities (see lines 4- 19 of col. 17; … the amount of data available for transmission may include packet data convergence protocol data and radio link control data pending for initial transmission in the first radio link control entity and the second radio link control entity….. and step #704 of Fig. 7).
	But Loehr is silent about discussing indicating the PDCP data volume to at least a first uplink transmission path, based on whether the total amount of data volume meets or exceeds a first threshold, wherein the indicating comprises: in response to determining that the total amount of data volume meets or exceeds the first threshold, indicating the PDCP data volume to both the first uplink transmission path and the second uplink transmission path, and in response to determining that the total amount of data volume does not meet the first threshold, indicating the PDCP data volume to only the first uplink transmission path; however Yi states about indicating the PDCP data volume to at least a first uplink transmission path, based on whether the total amount of data volume meets or exceeds a first threshold, wherein the indicating comprises: (see [0119], [0120], [0121], [0131], [0138], [0146]) in response to determining that the total amount of data volume meets or exceeds the first threshold, indicating the PDCP data volume to both the first uplink transmission path and the second uplink transmission path, and (see [0119], [0120], [0121], [0131]) in response to determining that the total amount of data volume does not meet the first threshold, indicating the PDCP data volume to only the first uplink transmission path (see [0119], [0120], [0121], [0132],[0133]). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yi with the teachings of Loehr to make system more effective. Having a mechanism wherein discussing indicating the PDCP data volume to at least a first uplink transmission path, based on whether the total amount of data volume meets or exceeds a first threshold, wherein the indicating comprises: in response to determining that the total amount of data volume meets or exceeds the first threshold, indicating the PDCP data volume to both the first uplink transmission path and the second uplink transmission path, and in response to determining that the total amount of data volume does not meet the first threshold, indicating the PDCP data volume to only the first uplink transmission path; greater way resources can be managed/utilized in the communication system.

	Regarding claim 31, Loehr in view of Yi teaches as per claim 30, wherein: the PDCP data volume comprises PDCP service data unit (SDU) and PDU data volume buffered for transmission; and the RLC data volume comprises RLC SDU and PDU data volume pending for initial transmission; Loehr see lines 60- 66 of col. 11 and lines  54- 66 of claim 12; further see claim 1.

	Regarding claim 33, Loehr in view of Yi teaches as per claim 30, wherein the first uplink transmission path is a prioritized uplink transmission path and the second uplink transmission path is an unprioritized uplink transmission path; Yi see [0120] larger data amount gives higher priority.

	Regarding claim 34, Loehr in view of Yi teaches as per claim 30, wherein the first RLC entity belongs to a Master Cell Group (MCG) and the second RLC entity belongs to a Secondary Cell Group (SCG); Loehr see lines 48- 67 of col. 10 MCG/SCG.

	Regarding claim 35, Loehr in view of Yi teaches as per claim 30, further comprising, in response to determining that the total amount of data volume does not meet the first threshold, submitting PDCP data units only to the first RLC entity; Loehr see lines 20- 26 of col. 17; further see claim 3 in context with claim 1; further see lines 57- 67 of col. 2.

	Regarding claim 36, Loehr teaches as per claim 30, wherein the first uplink transmission path is associated with the first RLC entity, and wherein the second uplink transmission path is associated with the second RLC entity; Yi see [0034, 0042, 0058, 0065, 0082, 0140 and Figs. 3 and 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 37- 52 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loehr et al. (US Pat. No. 10609589 B2).

	Regarding claim 37, Loehr teaches a method by a user equipment (UE) configured to transmit packet data units (PDUs) by a first Radio Link Control (RLC) entity and/or by a second RLC entity, the method comprising (see Fig. 1 where 102 remote unit as a UE here and also refer to Fig. 7 and Abstract): 
	determining a total amount of data volume pending for transmission, wherein the total amount of data volume comprises Packet Data Convergence Protocol (PDCP) data volume buffered for transmission and RLC data volume pending for initial transmission in the two RLC entities (see lines 4- 19 of col. 17; … the amount of data available for transmission may include packet data convergence protocol data and radio link control data pending for initial transmission in the first radio link control entity and the second radio link control entity….. and step #704 of Fig. 7); and 
	deciding whether indicating the PDCP data volume is required to either of the two RLC entities or to only the first RLC entity, based on whether the total amount of data volume meets or exceeds a first threshold, wherein the deciding comprises (see Fig. 7, #706) comprises: 
	in response to determining that the total amount of data volume meets or exceeds the first threshold, deciding that the PDCP data volume is required to be indicated to either of the two RLC entities (see lines 40- 46 of col. 17.. indicating the packet data convergence protocol data to a medium access control entity associated with the first radio link control entity and to a medium access control entity associated with a second radio link control entity for buffer status reporting in response to the amount of data available for transmission being greater than or equal to the threshold…; further see Fig. 7 as well); and 
	in response to determining that the total amount of data volume does not meet the first threshold, deciding that the PDCP data volume is required to be indicated to only the first RLC entity (see lines 20- 26 of col. 17; further see claim 3 in context with claim 1; further see lines 57- 67 of col. 2; see Fig. 7 as well).

	Regarding claim 38, Loehr teaches as per claim 37, wherein: the PDCP data volume comprises PDCP service data unit (SDU) and PDU data volume buffered for transmission; and the RLC data volume comprises RLC SDU and PDU data volume pending for initial transmission; see lines 60- 66 of col. 11 and lines 
54- 66 of claim 12; further see claim 1.

	Regarding claim 39, Loehr teaches as per claim 37, wherein: PDCP data volume indicated to the first MAC entity is indicated via a first uplink transmission path; and PDCP data volume indicated to the second MAC entity is indicated via a second uplink transmission path; see lines 1-35 of col. 12 and lines 1- 36 of col. 14.

	Regarding claim 40, Loehr teaches as per claim 37, further comprising submitting PDCP data units according to the decision; see Fig. 7 #706, 708.

	Regarding claim 41, Loehr teaches as per claim 37, further comprising, in response to deciding that the PDCP data volume is required to be indicated to either of the two RLC entities, indicating the PDCP data volume to whichever of the two RLC entities requested the PDCP data volume; see lines 5- 19 of col. 3 and Fig. 7 #706, 708.

	Regarding claim 42, Loehr teaches as per claim 39, wherein the first uplink transmission path is a prioritized uplink transmission path and the second uplink transmission path is an unprioritized uplink transmission path; see lines 1- 7 of col. 14.

	Regarding claim 43, Loehr teaches as per claim 37, wherein the first RLC entity belongs to a Master Cell Group (MCG) and the second RLC entity belongs to a Secondary Cell Group (SCG); see lines 48- 67 of col. 10 MCG/SCG.

	Regarding claim 44, Loehr teaches as per claim 37, wherein the first MAC entity is associated with the first RLC entity, and wherein the second MAC entity is associated with the second RLC entity; see lines 40- 46 of col. 17.. indicating the packet data convergence protocol data to a medium access control entity associated with the first radio link control entity and to a medium access control entity associated with a second radio link control entity …

	Regarding claim 45, Loehr teaches a user equipment (UE) configured to transmit packet data units (PDUs) by a first Radio Link Control (RLC) entity and/or by a second RLC entity, the UE comprising: transceiver circuitry configured to send and receive radio signals; and processing circuitry operatively associated with the transceiver circuitry and configured to (see Fig. 1 where 102 remote unit as a UE here and also refer to Fig. 7 and Abstract): 
	determine a total amount of data volume pending for transmission, wherein the total amount of data volume comprises Packet Data Convergence Protocol (PDCP) data volume buffered for transmission and RLC data volume pending for initial transmission in the two RLC entities (see lines 4- 19 of col. 17; … the amount of data available for transmission may include packet data convergence protocol data and radio link control data pending for initial transmission in the first radio link control entity and the second radio link control entity….. and step #704 of Fig. 7); and 
	decide whether indicating the PDCP data volume is required to either of the two RLC entities or to only the first RLC entity, based on whether the total amount of data volume meets or exceeds a first threshold, wherein the deciding comprises (see Fig. 7, #706) comprises: 
	in response to determining that the total amount of data volume meets or exceeds the first threshold, deciding that the PDCP data volume is required to be indicated to either of the two RLC entities (see lines 40- 46 of col. 17.. indicating the packet data convergence protocol data to a medium access control entity associated with the first radio link control entity and to a medium access control entity associated with a second radio link control entity for buffer status reporting in response to the amount of data available for transmission being greater than or equal to the threshold…; further see Fig. 7 as well); and 
	in response to determining that the total amount of data volume does not meet the first threshold, deciding that the PDCP data volume is required to be indicated to only the first RLC entity (see lines 20- 26 of col. 17; further see claim 3 in context with claim 1; further see lines 57- 67 of col. 2; see Fig. 7 as well).

	Regarding claim 46, Loehr teaches as per claim 45, wherein: the PDCP data volume comprises PDCP service data unit (SDU) and PDU data volume buffered for transmission; and the RLC data volume comprises RLC SDU and PDU data volume pending for initial transmission; see lines 60- 66 of col. 11 and lines 
54- 66 of claim 12; further see claim 1.

	Regarding claim 47, Loehr teaches as per claim 45, wherein: PDCP data volume indicated to the first MAC entity is indicated via a first uplink transmission path; and PDCP data volume indicated to the second MAC entity is indicated via a second uplink transmission path; see lines 1-35 of col. 12 and lines 1- 36 of col. 14.

	Regarding claim 48, Loehr teaches as per claim 45, further comprising submitting PDCP data units according to the decision; see Fig. 7 #706, 708.

	Regarding claim 49, Loehr teaches as per claim 45, further comprising, in response to deciding that the PDCP data volume is required to be indicated to either of the two RLC entities, indicating the PDCP data volume to whichever of the two RLC entities requested the PDCP data volume; see lines 5- 19 of col. 3 and Fig. 7 #706, 708.

	Regarding claim 50, Loehr teaches as per claim 47, wherein the first uplink transmission path is a prioritized uplink transmission path and the second uplink transmission path is an unprioritized uplink transmission path; see lines 1- 7 of col. 14.

	Regarding claim 51, Loehr teaches as per claim 45, wherein the first RLC entity belongs to a Master Cell Group (MCG) and the second RLC entity belongs to a Secondary Cell Group (SCG); see lines 48- 67 of col. 10 MCG/SCG.

	Regarding claim 52, Loehr teaches as per claim 45, wherein the first MAC entity is associated with the first RLC entity, and wherein the second MAC entity is associated with the second RLC entity; see lines 40- 46 of col. 17.. indicating the packet data convergence protocol data to a medium access control entity associated with the first radio link control entity and to a medium access control entity associated with a second radio link control entity …

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468